DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2022 has been entered.

Drawings
The drawings were received on 28 July 2022.  These drawings are not accepted.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: newly included reference characters – 34, 36, 38, 64, 66 (to the extent that the Specification Amendments cannot be approved for entry) as well as reference characters – 47, 47a, and 46.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The amendment filed 28 July 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Amended Par. 64 recites “a syringe adapter receiver 64 having a rounded, tapered shape corresponding to said syringe adapter outer surface 34…” While these amendments are purported to depend from and be supported by the originally filed drawings (see Fig. 4B and 4C specifically) there is no evidence to clearly present that the shape of the receiving area (64) is “tapered” so as to correspond to the taper of the syringe adapter, as opposed to merely being cylindrical or having a reverse taper from the adapter. No discussion is provided elsewhere in the specification about the shape of (64) or that it corresponds, directly, to the shape of the syringe adapter (31) taper. Fig. 4B does not present the receiving area with any real clarity and appears to show the area and generally cylindrical – based on Fig. 4B it is unclear if the face of this receiving area tapers or extends straight. Looking at Fig. 4C, reproduced and annotated below, there may be visible a taper, but such a taper would appear to be reversed from the syringe adapter such that the receiving area widens as it approaches the distal end (as opposed to narrowing to correspond to the syringe adapter taper). 
While Applicant presents the Johnson Affidavit to support the holding that the taper is shown, the Affidavit can be provided with only limited weight to the extent that Johnson does not provide any specific analysis to support his findings (e.g. annotated figures, discussion of how the figures were drafted…etc.) or present any outside evidence to demonstrate that the illustrated figures were intended to illustrate a taper which corresponds to the taper of the adapter. Examiner indicates that the standard for demonstrating the “taper” must be considered as a high burden in light of CN 205108596 (“Xin 2”) which appears to illustrate a nearly identical loader (Fig. 3) which appears to have the same shaped receiving area and is understood to accommodate an injector unit of CN 205322929 (“Xin”) which has an apparently identical tapered shape syringe adapter. Xin 2, like Applicant’s originally filed detailed disclosure, fails to address any “taper” of the adapter receiving area portion of the cavity (3) and it is unclear, to Examiner, whether this receiving area (as illustrated) is intended to demonstrate a cylindrical or tapered shape. Examiner submits that, barring evidence to the contrary, this same standard must be applied to the instant application as it would appear that Applicant’s design for the loader is derived from the loader described in Xin 2. Therefore, the Johnson Affidavit can only be held as ineffectual without some additional corroborating analysis or evidence.
Should Applicant wish to maintain this “taper” in the claims and specification Applicant is encouraged to provide additional evidence as well as affidavits from the instant inventor (as well as the Xin inventor where possible) to discuss the design history of the Xin and Xin 2 inventions, the instant invention, and demonstrate/attest to the presence of the tapered receiving area and precisely WHEN such a feature may have been implemented into the design. As it stands, the current position of the Office is that a taper has not been demonstrated to be necessarily present in the illustrated invention of the instant disclosure, BUT IF such a taper does exist then the drawings of Xin 2 must also be held as suggestive of this same taper to the extent that they appear to illustrate essentially the same shaped syringe adapter receiving area from essentially the same viewing angle (see Fig. 3 – Xin).
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-27 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1-27, as noted above, the Johnson Affidavit has not been found to present sufficient evidence/analysis to demonstrate that the illustrated figures show (or were intended to show) a tapered syringe adapter receiving area which has a taper which corresponds to the tapered shape of the syringe adapter outer surface to receive, extend along, and closely fit around the syringe adapter outer surface. To the extent that the Xin 2 reference appears to illustrate the same shape and that disclosed in the instant invention and likewise fails to discuss any “taper” to this receiving area, it is submitted that absent additional evidence the burden has not yet been met to demonstrate clear support for this taper – particularly in a manner which may be deemed to speak to the illustrated figures of the Xin 2 reference as available prior art for this particular feature. Examiner submits that based upon the substantial similarities between the instant invention and Xin/Xin 2 (see further below) and the instant invention, the burden for demonstrating support must be considered fairly high, particularly to the extent that Applicant may intend for this “taper” to be a defining or distinguishing feature of the loader of Xin 2. As of this point, to the extent that the record does not show whether Applicant (as well as the author of the Johnson Affidavit) would characterize Xin 2 as also showing the instantly claimed taper, as well as present additional evidence to discuss this taper as it pertains to the development history and drafting of the instant patent application a firm stance must be taken to ensure sufficient support has been demonstrated to include this subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-8, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of U.S. Patent No. 4,874,367 (“Edwards”) and CN 205108596 (“Xin 2”).
Regarding Claim 1, Xin discloses a fluid injection device (Fig. 1), comprising:
A housing (1) comprising an inner surface (6) and an outer surface (5) which extend from a trigger end (3) to a dispensing end (c2) along an injection axis (17);
A housing top retainer (see generally 18 – note specifically the cross-hatching illustrated which demonstrates that 18 is the transverse surface of a larger component which extends distally pas the spring 11) comprising a lower stop socket (see i.e. the distal right end – Fig. 2 – which forms a socket interface for receiving the corresponding geometry of the housing), an upper pop-in socket (see i.e. the upper left end – Fig. 2 – which comprises a male feature which engages into a corresponding female feature), an external actuation surface (see particularly 18 – i.e. the angularly sloping transverse surface which defines the upper surface of the housing top retainer) disposed transverse to the injection axis at the trigger end (see Fig. 2), the external actuation surface comprising a surface that tapers (RE: slopes) downward towards the dispensing end, (see i.e. the left to right distal slope of the surface – Fig. 2) and a safety cap (14), said safety cap comprising a pivot hinge (see i.e. the left hand side – Par. 43 RE: ‘rotatable connected’) and a snap-in recess lock (see i.e. the right hand side where 14 joins to the housing top retainer);
A syringe adapter at the dispensing end of the housing, the syringe adapter configured to retain a needle-free syringe such that a plunger of the needle-free syringe is movable within the housing along the injection axis (Par. 34);
Wherein said syringe adapter comprises a rounded outer surface that extends away from the injection axis beyond the outer surface of the housing, tapering from a wider syringe adapter outer surface proximal end to a narrower syringe adapter outer surface dispensing end (see Fig. 2);
A piston (8) retained within the housing by the syringe adapter (note the diameter of 4 in association with the diameter of the radial shelf of the piston circa the head 7) and moveable along the injection axis between a loaded position (see Fig. 2) proximal the trigger end and an unloaded position (not shown – i.e. when the spring 15 is uncompressed) proximal the dispensing end, the piston comprising a piston head (7) proximal the dispensing end and a trigger catch (10, 20) proximal the trigger end of the housing, the piston head being moveably positioned to bias the plunger of the needle-free syringe along the injection axis (Par. 34);
Aa compression spring (15) associated with the piston, the piston and compression spring sized relative to the housing such that the compression spring is compressible along the injection axis within the housing (see Fig. 2);
A trigger mounted within the housing proximal near the trigger end and movable between a non- actuated position and an actuated position by depression of a push-button disposed at the external actuation surface of the housing, the trigger comprising a trigger latch configured to engage the trigger catch when the trigger is in the non-actuated position and the piston is in the loaded position and to release the trigger catch when the trigger is in the actuated position, wherein the trigger catch is configured to urge the trigger latch in a direction transverse to the injection axis when the piston moves from the unloaded position to the loaded position; 
A trigger (16, 13) mounted within the housing proximal the trigger end (see Fig. 2) and movable between a non-actuated position (see Fig. 2) and an actuated position (not shown, i.e. when the trigger is depressed so as to disconnected 12, 19 from 10, 20) by depression of a push-button (16) disposed at the external actuation surface of the housing (see Fig. 1), the trigger comprising a trigger latch (12 – particularly at 19) configured to engage the trigger catch when the trigger is in the non-actuated position (see Fig. 2) and the piston is in the loaded position and to release the trigger catch when the trigger is in the actuated position (Par. 34), wherein the trigger catch is configured to urge the trigger latch in a direction transverse to the injection axis when the piston moves from the unloaded position to the loaded position (i.e. 16 moves downward causing the trigger 13 to pivot about the pivot point in order to move the trigger latch away from the catch).
Xin discloses the invention substantially as claimed except that the housing top retainer specifically includes a “venting slot”. However, Edwards discloses a related fluid injection device (Fig. 1) which likewise includes a housing (12) and a housing top retainer (14) which includes a button (72) disposed through a transverse face thereof. Edwards discloses the housing top retainer to also include a “vent” (73) which “allows air to pass through the back wall 15 as the gun is cocked and/or fired” (Detailed Description, Par. 12). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Xin to comprise a vent within the housing top retainer, as disclosed by Edwards, in order to allow for the venting of air from the housing top retainer incident to operation of the triggering mechanism as the piston is either cocked or released to improve operation of the device. Examiner submits that the precise location of the vent is an obvious design choice depending on user preference/ergonomics and the described utility to vent toward air between the retainer interior to the exterior, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Xin, as modified, discloses the invention substantially as claimed except for explicitly disclosing the syringe system to be provided for use in association with a “loader”. While Xin does illustrate the device (Fig. 2) in a loaded configuration (i.e. the spring 15 is compressed and the trigger is latched to maintain the piston/spring in a cocked, pre-use configuration (see Fig. 2) – Xin fails to explicitly disclose exactly how the device is induced to assume this configuration. However, the use of “loaders” to assist a user in cocking such spring-actuated injection devices is notoriously well-known in the art. 
For example, Xin 2 describes a loader (see Fig. 1-3) provided for use with a needless-injector device (Abstract) and to the extent that Xin and Xin 2 include the same inventor would be understood to obvious contemplate for pairing together the Xin 2 loader with the Xin injector. Xin 2 discloses the loader to comprise:
An interior (see Fig. 1) retaining surface (3) configured to receive the housing and the syringe adapter (note that shape of the cavity and wherein the cavity includes a narrowed distal portion – best seen in Fig. 3 – which would be understood to correspond to the syringe adapter);
Wherein the loader is movable about a hinge (see Fig. 1 – Abstract) between an open state (see Fig. 1) and a closed state (not shown); 
Wherein movement of the loader from said open state to said closed state is configured to extend a loader plunger (13) through an open end of the syringe adapter to make contact with said piston head within the housing and to counteract the compression spring to push the piston from said unloaded position into said loaded position (see discussion of “thimble 13” to “realize the reset of needleless injector”; 
Wherein said interior retaining surface comprises a syringe adapter receiver (see i.e. the narrowed distal portion of the cavity 3) having a rounded shape, corresponding to the syringe adapter outer surface, said syringe adapter receiver configured to receive, extend along, and closely fit around said syringe adapter outer surface, said syringe adapter receiver further comprising a lip configured to engage the syringe adapter outer surface proximal end; and wherein engagement of the syringe adapter outer surface with the syringe adapter receiver is configured to provide surface area contact between the syringe adapter outer surface and loader and to fixedly retain the syringe adapter and the housing within the interior retaining surface without stress on the housing trigger end when the piston is pushed from the unloaded position into the loaded position (see Fig. 1-3 – note particularly the substantial overlap in form and structure of the Xin 2 loader and the instant loader; see full disclosure of Xin 2 describing the general manner of receipt of the injector syringe). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the syringe loader of Xin 2 in concert with the syringe of Xin in order to allow a user to more easily cock the injector to ready it for use in a known and predictable manner.
Xin 2 discloses the invention substantially as claimed except for explicitly and unambiguously disclosing that the syringe adapter receiver is explicitly “tapered” in a manner which corresponds to the taper of the syringe adapter of Xin. However, Examiner first notes the substantial similarities between the loader of the instant invention and the loader of the Xin 2 invention, particularly with respect to the syringe adapter receiving area found at the distal end of the receiving cavity. To the extent that the Xin 2 reference appears to show nearly identical figures with substantially similar shapes, it must be concluded that if the instant loader is found to exhibit such a taper (absent discussion of the taper in the specification) that the Xin 2 reference would likewise show an identical “taper”. Furthermore, presuming, arguendo, that Applicant should argue that Xin 2 does not illustrate a taper, Examiner submits that to the extent that the shape of the cavity has not been described to have any particular and distinct benefit, particularly with respect to the taper, that the construction of such a “tapered” receiving area constitutes only an obvious design choice directed toward providing a receiving area with a shape complimentary to the article to which it is designed to receive, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 2, Xin, as modified above, discloses the trigger catch comprises an annular engagement surface (see i.e. the annular shoulder at 10) extending radially outward from the injection axis and facing towards the dispensing end of the housing; and 
The trigger latch comprises an engagement surface (see at 19) extending inwardly towards the injection axis and facing towards the trigger end of the housing (see Fig. 2), and which engages the annular engagement surface of the trigger catch when the trigger is in the non-actuated position and clears the trigger catch when the trigger is in the actuated position (Par. 34).
Regarding Claim 3, Xin discloses the trigger catch further comprises an annular beveled surface (see i.e. the face opposite 10) which faces away from the injection axis towards the trigger end of the housing (see Fig. 2); and 
The trigger latch further comprises a beveled surface which faces towards the injection axis and towards the dispensing end of the housing (see i.e. the surface of 12 opposite 19).
 Regarding Claim 4, Xin discloses the trigger further comprises a lever (i.e. the end of 12 immediately disposed underneath 16 so as to be in apposition therewith) biased towards the pushbutton by a return spring (11) disposed within the housing.
Regarding Claim 5, Xin discloses the return spring is a clip spring biased against the lever of the trigger (see Fig. 2).
Regarding Claim 7, Xin discloses wherein the safety cap is pivotally mounted to the external actuation surface of the housing top retainer (see Fig. 2 – see Par. 43).
Regarding Claim 8, Xin discloses the interior surface of the housing comprises a portion extending towards the injection axis and which blocks the compression spring from contacting the trigger (see Fig. 2 – see i.e. the transverse wall in apposition with the proximal end of the spring to thereby separate it from the trigger mechanism).
Regarding Claims 10 and 12, Xin, as modified, discloses the invention substantially as claimed except for explicitly reciting that the syringe adapter is “removable” and the housing is configured to removably accept alternatively configured syringe adaptors. However, Examiner notes that the figures of Xin appear to illustrate threads between the adapter and distal end of the housing (see Fig. 2) thereby suggesting to the ordinary artisan that the adapter and housing may be disassembled from one another. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to make the adapter of Xin to be removable from the housing via the threads, since it has been held that constructing the components of a device to be separable from one another requires only routine and customary skill in the art, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Such a construction would allow the device to be user serviceable allowing for the replacement of damaged components – the concept of replaceable parts being a hallmark of industrial innovation.
Regarding Claim 11, as detailed above Xin appears to disclose threads which will be understood to be useful for permitting attachment, and removal, of the syringe adapter. Xin discloses the invention substantially as claimed except that the syringe adapter is connected to the injector via turning clockwise – however, Examiner submits that such “clockwise” threading is notoriously well-known, standard, and commonplace (observable with consideration of screws, bolts, nuts, bottle caps, spigots, hose nipples…etc.) It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize clockwise tightening threads (the standard direction for threading of typical screws, bolts, caps…etc. in contrast to anti-clockwise reverse threading) in order to utilize a well-known customary standard so that a user will not try to loosen the threads when they intend to tighten them and vice versa). 
Xin, discloses the invention substantially as claimed except that the piston and the compression spring are removable from the housing when the syringe adapter is removed from the housing such that the housing is configured to removably accept at least one of the alternatively sized pistons and springs. However, as discussed above, it has been held that constructing the components of a device to be separable from one another requires only routine and customary skill in the art, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), whereby it therefore would have been obvious to make the springe and piston of Xin to be removable and replaceable whereby based upon the geometry of the housing removal through the distal end of the housing (which is wider than the proximal end of the housing) would be understood based upon Fig. 2 to be an obvious and expected manner of removal/replacement.
Regarding Claim 13, Xin, as modified, discloses the invention substantially as claimed except the syringe adapter is irremovably affixed to the dispensing end of the housing. However, it has been held that constructing in an integral fashion a device which was previously constructed of separable components requires only routine and customary skill in the art, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), e.g. by using adhesive between the threads, in order to prevent tampering or accidental disassembly of the device. Examiner submits that the instant specification makes no particular claims as to any benefits of removable versus irremovable configurations and recalls them in a conclusory fashion that presents them as merely alternatives to one another (Par. 13) – as such, in association with prior jurisprudence, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), constructing the adapter to be either removable or irremovable from the housing is found to be a mere obvious design choice conferring only the expected results of creating a configuration wherein the adapter can be easily removed by a user to allow for replacement/servicing of the device or irremovable to prevent tampering of the device.
Regarding Claim 14, Xin discloses the compression spring is retained around the piston by the piston head (see i.e. the radially enlarged shoulder of the piston head upon which the distal end of the compression spring abuts).

Claim(s) 20 and *** is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of U.S. Patent No. 5,024,656 (“Gasaway”) CN 205108596 (“Xin 2”).
Regarding Claim 20, Xin discloses a fluid injection device (1; Abstract; Fig. 1 and 2), comprising:
A housing (5) comprising an inner surface (6) and an outer surface (5) which extend from a trigger end (3) to a dispensing end (2) along an injection axis (17);
A needle-free syringe (not shown; see Abstract and “Contents of the Utility Model” section) comprising a plunger (not shown; see “Contents of the Utility Model” Section – re: “syringe plunger piston”), a dispenser capsule (not shown – i.e. the syringe reservoir), and an injection nozzle (not shown – i.e. the syringe outlet), said plunger being moveable within the housing (see “Contents of the Utility Model” Section);
A piston (8) retained within the housing and movable between a loaded position (see Fig. 2) and an unloaded position (i.e. when 19, 20 have been released and the spring 15 has been decompressed) to bias the plunger of the needle-free syringe (Abstract);
A syringe adapter (4) at the dispensing end of the housing, the syringe adapter configured to retain the needle-free syringe (see “Contents of the Utility Model” section) wherein the needle-free syringe is removable;
A syringe adapter comprising a rounded outer surface that extends away from the injection axis beyond the outer surface of the housing, tapering from a wider syringe adapter outer surface proximal end to a narrower syringe adapter outer surface dispensing end (See Fig. 2);
Xin discloses the invention substantially as claimed except for explicitly reciting that the syringe adapter is “removable” and the housing is configured to removably accept alternatively configured syringe adaptors. However, Examiner notes that the figures of Xin appear to illustrate threads between the adapter and distal end of the housing (see Fig. 2) thereby suggesting to the ordinary artisan that the adapter and housing may be disassembled from one another. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to make the adapter of Xin to be removable from the housing via the threads, since it has been held that constructing the components of a device to be separable from one another requires only routine and customary skill in the art, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961);
A trigger (16) mounted near the trigger end and moveable between a non-actuated position (see Fig. 2) and an actuated position (not shown; see “Preferred Embodiment” section) to initiate movement of the piston from the loaded position to the unloaded position upon actuation of the trigger;
A housing top retainer (see generally 18 – note the crosshatching which demonstrates 18 is the transverse surface of a larger component which extends distally past the spring 11) comprising an external actuation surface (18) disposed transverse to the injection axis at the trigger end (see Fig. 2), the external actuation surface comprising a surface which tapers downward toward the dispensing end.
Xin discloses the invention substantially as claimed except for explicitly illustrating the needle-free syringe, even though Xi does contemplate the use of such a syringe in association with the device (see Abstract). However, Gasaway discloses a related injection device (Fig. 1) which is likewise configured to interface with a needle-free injector syringe (14) wherein the syringe comprises a plunger (26), a dispenser capsule (18, 20), a threaded head (232 or 25), a head stop shoulder (see i.e. the enlarged circumference between 25 and 18 – Fig. 1), and an injection nozzle (22), the plunger being moveable within the housing to eject the medicament, and the proximal threaded end/shoulder stop of the syringe being configured to mate with corresponding threads of a syringe adapter (see Fig. 1). Gasaway discloses that these threads are constructed in a manner which creates a seal at the distal end (see Detailed Description, Par. 13 – RE: “[t]he seal is provided only when the ampule assembly 14 is fully mounted on the injector assembly barrel, i.e. when the threaded end 24 is screwed tightly into the threaded front end 36 of the barrel 35” which thereby seals the distal end from air venting).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Xin to accommodate a needleless syringe of the type described by Gasaway via a sealing threaded connection between the proximal end of the syringe body and a corresponding thread at the distal end of the syringe adapter – thereby allowing the device to interface with a known syringe construction in a known and predictable manner for readying the device to inject a medicament retrained within the syringe delivery capsule.
Xin, in view of Gasaway, discloses the invention substantially as claimed except that the thickness of the device material and/or the threads of the adapter and the corresponding threads of the syringe explicitly the resultant construction is provided such that “sound created within the housing is directed toward the trigger end and away from a subject being injected”. 
Examiner first notes that the materials identified by Xin (see Par. 31) and physical construction of the device (see Fig. 2 and compare with Fig. 2 of the instant invention) overlap substantially with those identified by Applicant (see Par. 35) as being suitable for sound reduction/redirection – whereby the inherent geometry of the device when paired with a syringe as described by Gasaway would serve to create an obstruction whereby air (and therefore sound) is limited from escaping from the obstructed distal end such that the sound is “directed toward the trigger end and away from the subject being injected”, see particularly Gasaway (Col. 7, Ln. 67 – Col. 8, Ln. 15) which describes explicitly creating a seal about the distal end opening against the egress of air. Specifically, it will be understood that sound waves are mechanical waves which require a media (in the instant case air) to propagate. Examiner submits that a directional reduction in air flow through the distal end – a reduction which will be clearly met by Xin as modified in view of Gasaway to utilize a sealing threaded engagement between the adapter and the syringe – will necessarily redirect sound back toward the trigger end since the air will not be able to escape through the obstructed and sealed distal end of the housing. Such an obstruction to the distal opening will therefore serve to redirect the air (and sound waves propagated thereby) through the opening between the upper and lower housings once the piston (9) has been displaced therefrom where a portion of the air (and sound) will be released through the gaps of the various upper end components and resonated through the materials of the upper housing top retainer. 


    PNG
    media_image1.png
    820
    285
    media_image1.png
    Greyscale
                                       
    PNG
    media_image2.png
    822
    270
    media_image2.png
    Greyscale
 
Supplemental Figures: Xin, modified in view of Gasaway, the seal at the distal end between the adapter and syringe (see Gasaway, DETX, Par. 13) prevents air (carrying sound waves) from escaping through the distal end of the housing. Air is slowed and redirected from the distal end, up through the medial section of the body, through the opening previously occupied by the piston, and into the upper housing. A portion of the air sound waves are slowed, a portion leaks past the seams of the various upper housing/trigger components, and a portion is absorbed by the materials of the upper housing which partially attenuate the sound energy and also resonate the sound energy into the ambient air.

Xin, as modified, discloses the invention substantially as claimed except for explicitly disclosing the syringe system to be provided for use in association with a “loader”. While Xin does illustrate the device (Fig. 2) in a loaded configuration (i.e. the spring 15 is compressed and the trigger is latched to maintain the piston/spring in a cocked, pre-use configuration (see Fig. 2) – Xin fails to explicitly disclose exactly how the device is induced to assume this configuration. However, the use of “loaders” to assist a user in cocking such spring-actuated injection devices is notoriously well-known in the art. 
For example, Xin 2 describes a loader (see Fig. 1-3) attributed to the same inventor of the injection device of Xin, and thereby considered obvious to pair together in use – wherein the loader of Xin 2 appears appreciably similar (see Fig. 3) to that described by Applicant (see Fig. 4C) providing a clear presumption that design of the instant loader commonly depends from Xin 2 (or a shared other source). Xin 2 discloses the loader to comprise:
An interior (see Fig. 3) retaining surface (3) configured to receive the housing and the syringe adapter;
Wherein the loader is movable about a hinge (Abstract – see Fig. 1) between an open state (Fig. 1) and a closed state (not shown);
Wherein movement of the loader from said open state to said closed state is configured to extend a loader plunger (13) through an open end of the syringe adapter to make contact with said piston within the housing and to push the piston from said unloaded position into said loaded position (see disclosure particularly relating to function of “thimble 13”);
wherein said interior retaining surface comprises a syringe adapter receiver (see i.e. the narrowed distal end of the receiving cavity 3) having a rounded shape corresponding to said syringe adapter outer surface, said syringe adapter receiver configured to receive, extend along, and closely fit around the syringe adapter outer surface (see Fig. 1);
Said syringe adapter receiver further comprising a lip configured to engage the syringe adapter outer surface proximal end (see Fig. 1); and
Wherein engagement of the syringe adapter outer surface with said syringe adapter receiver is configured to provide surface area contact between the syringe adapter outer surface and the loader to fixedly retain the syringe adaptor and the housing within said interior retaining surface without stress on the housing trigger end when the piston is pushed from said unloaded position into said loaded position (see Fig. 1 – consider both the design of the loader of Xin 2 with respect to the injection device of Xin – consider also the substantial overlap in design between the instantly disclosed invention as well as the inventions of Xin and Xin 2 which appear to provide the principal source for the design of instantly disclosed invention).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the syringe loader of Xin 2 in concert with the syringe of Xin in order to allow a user to more easily cock the injector to ready it for use in a known and predictable manner.
Xin 2 discloses the invention substantially as claimed except for explicitly and unambiguously disclosing that the syringe adapter receiver is explicitly “tapered” in a manner which corresponds to the taper of the syringe adapter of Xin. However, Examiner first notes the substantial similarities between the loader of the instant invention and the loader of the Xin 2 invention, particularly with respect to the syringe adapter receiving area found at the distal end of the receiving cavity. To the extent that the Xin 2 reference appears to show nearly identical figures with substantially similar shapes, it must be concluded that if the instant loader is found to exhibit such a taper (absent discussion of the taper in the specification) that the Xin 2 reference would likewise show an identical “taper”. Furthermore, presuming, arguendo, that Applicant should argue that Xin 2 does not illustrate a taper, Examiner submits that to the extent that the shape of the cavity has not been described to have any particular and distinct benefit, particularly with respect to the taper, that the construction of such a “tapered” receiving area constitutes only an obvious design choice directed toward providing a receiving area with a shape complimentary to the article to which it is designed to receive, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of U.S. Patent No. 5,024,656 (“Gasaway”) and CN 205108596 (“Xin 2”) as applied above, and further in view of U.S. Publication No. 2016/0022910 (‘Tsui’).
Regarding Claim 21, Examiner submits that the inherent thickness of the materials selected to construct the housing of Xin will necessarily “reduce” the amount of sound which passes through the housing as compared to an identical housing made of arbitrarily thinner materials. However, should Examiner’s arguments not be found persuasive the following is presented. Material geometry, material density, physical structure (e.g. crystalline, porous...etc.), and thickness are understood by the ordinary artisan to be important for noise reduction and sound attenuation (see e.g. Par. 169, 170, Tsui), whereby the prior art indicates that it is desirable to make these injection devices as quiet as possible in order to reduce patient anxiety/discomfort (Par. 5, Tsui) – whereby the prior art (see Tsui) directs that wall thickness can be enhanced to “minimize or dampen the sound” carried by the gases within the system (Par. 169) 
As such, it would have been, obvious for a person having ordinary skill in the art at the time the invention was made to use a material for construct the housing of the invention of Xin of a suitably thick sound attenuating material wherein the combination of material properties of the housing (particularly its thickness) in association with the inherent noise levels of the moving components of the invention is suitable to “reduce” sound from passing through the housing surfaces compared to an unmodified thinner housing material.
Regarding Claim 22, Xin discloses that the housing may be formed of a metal, such as a zinc-plated carbon steel.
Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of U.S. Patent No. 5,024,656 (“Gasaway”), CN 205108596 (“Xin 2”) and U.S. Publication No. 2016/0022910 (‘Tsui’) as applied above, and further in view of U.S. Patent No. 6,004,286 (“Bellhouse”).
Regarding Claim 23, Xin, discloses that the housing may comprise a metal material, e.g. zinc-plated carbon steel. However, Xin does not recognize whether or not such a metal material can be stainless steel. However, stainless steel, particularly sintered stainless steel, is recognized in the art as a suitable material for noise attenuation in such injection devices (see Bellhouse, Brief Description, Par. 17) and therefore it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the housing of the device of Xin of a sintered stainless steel noise attenuating material, as disclosed by Bellhouse, in order to better reduce the noise perceived by the observer by using a suitable material identified in the art for such a purpose.
Regarding Claim 24, Examiner submits that by constructing the device of Xin of a suitable sound attenuating materials of suitable thickness (see Bellhouse and Tsui) and sealing the distal end junctions between the housing and syringe/adapter (see Gasaway) as well as adding additional known sound attenuation mechanisms as needed (see Parsons), the resultant device will be constructed such that the sound created within the housing only exits the housing through the trigger end opening (i.e. the absorbing material of the housing will reduce the perceived sound resonated through the housing itself and the sealing of the distal end will prevent the escape of air – and therefore sound), thereby leaving the trigger end opening as the weak point for air and sound escape.
Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of CN 205108596 (“Xin 2”).
Regarding Claim 25, Xin discloses a fluid injection device (Fig. 1), comprising:
	A housing (1) comprising an inner surface (6) and an outer surface (5) which extends from a trigger end (circa 3) to a dispensing end (circa 2) along an injection axis (see Fig. 1);
	A housing top retainer (see generally 18 – note the crosshatching which demonstrates 18 is the transverse surface of a larger component which extends distally past the spring 11) comprising an external actuation surface (see 18 specifically – i.e. the angularly sloping transverse surface which defines the upper surface of the housing top retainer) disposed transverse to the injection axis at the trigger end (see Fig. 2), the external surface comprising a surface which tapers (RE: slopes) downward toward the dispensing end (see i.e. the left to right distal slope of the surface – Fig. 2);
	A syringe adapter (4) at the dispensing end of the housing, the syringe adapter configured to retain a needle-free syringe (Abstract) – whereby the ability for the syringe adapter to form a seal is as much a product of the syringe (which is not positively required) as it is the geometry of the adapter itself – such that the adapter of the invention of Xin is configured for use to make a seal with any suitably constructed corresponding syringe (including those that include gaskets and the like as part of the syringe to assist in the formation of the seal in association with the unmodified syringe adapter of Xin);
	A piston (8) retained within the housing and moveable along the injection axis between a loaded position (see Fig. 2) proximal the trigger end and an unloaded position (not shown – i.e. when the spring 15 is uncompressed) proximal the dispensing end, the piston comprising a piston head (7) proximal the dispensing end and a trigger catch (10, 20) proximal the trigger end of the housing, the piston head being moveably positioned to bias the plunger of the needle-free syringe along the injection axis (Par. 34); and
	A trigger (16, 13) mounted within the housing proximal the trigger end (see Fig. 2) and movable between a non-actuated position (see Fig. 2) and an actuated position (not shown, i.e. when the trigger is depressed so as to disconnected 12, 19 from 10, 20) by depression of a push-button (16) disposed at the external actuation surface of the housing (see Fig. 1), said trigger comprising a push-button (16) with a front sliding guide (i.e. the right hand face of the button), a rear sliding guide (i.e. the left hand face of the button), a restrainer protrusion (see i.e. the ledge on the left hand face of the button), and a lever contact (i.e. the underside of the button which is in abutment with the lever of 13);
	Said syringe adapter comprising an outer surface which extends away from the injection axis beyond the outer surface of the housing, tapering from a wider syringe adapter outer surface proximal end to a narrower syringe adapter surface dispensing end (see Fig. 2).
Xin discloses the invention substantially as claimed except for explicitly disclosing the syringe system to be provided for use in association with a “loader”. While Xin does illustrate the device (Fig. 2) in a loaded configuration (i.e. the spring 15 is compressed and the trigger is latched to maintain the piston/spring in a cocked, pre-use configuration (see Fig. 2) – Xin fails to explicitly disclose exactly how the device is induced to assume this configuration. However, the use of “loaders” to assist a user in cocking such spring-actuated injection devices is notoriously well-known in the art. 
For example, Xin 2 describes a loader (see Fig. 1-3) attributed to the same inventor of the injection device of Xin, and thereby considered obvious to pair together in use – wherein the loader of Xin 2 appears appreciably similar (see Fig. 3) to that described by Applicant (see Fig. 4C) providing a clear presumption that design of the instant loader commonly depends from Xin 2 (or a shared other source). Xin 2 discloses the loader to comprise:
An interior (see Fig. 3) retaining surface (3) configured to receive the housing and the syringe adapter;
Wherein the loader is movable about a hinge (Abstract – see Fig. 1) between an open state (Fig. 1) and a closed state (not shown);
Wherein movement of the loader from said open state to said closed state is configured to extend a loader plunger (13) through an open end of the syringe adapter to make contact with said piston within the housing and to push the piston from said unloaded position into said loaded position (see disclosure particularly relating to function of “thimble 13”);
wherein said interior retaining surface comprises a syringe adapter receiver (see i.e. the narrowed distal end of the receiving cavity 3) having a rounded shape corresponding to said syringe adapter outer surface, said syringe adapter receiver configured to receive, extend along, and closely fit around the syringe adapter outer surface (see Fig. 1);
Said syringe adapter receiver further comprising a lip configured to engage the syringe adapter outer surface proximal end (see Fig. 1); and
Wherein engagement of the syringe adapter outer surface with said syringe adapter receiver is configured to provide surface area contact between the syringe adapter outer surface and the loader to fixedly retain the syringe adaptor and the housing within said interior retaining surface without stress on the housing trigger end when the piston is pushed from said unloaded position into said loaded position (see Fig. 1 – consider both the design of the loader of Xin 2 with respect to the injection device of Xin – consider also the substantial overlap in design between the instantly disclosed invention as well as the inventions of Xin and Xin 2 which appear to provide the principal source for the design of instantly disclosed invention).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the syringe loader of Xin 2 in concert with the syringe of Xin in order to allow a user to more easily cock the injector to ready it for use in a known and predictable manner.
Xin 2 discloses the invention substantially as claimed except for explicitly and unambiguously disclosing that the syringe adapter receiver is explicitly “tapered” in a manner which corresponds to the taper of the syringe adapter of Xin. However, Examiner first notes the substantial similarities between the loader of the instant invention and the loader of the Xin 2 invention, particularly with respect to the syringe adapter receiving area found at the distal end of the receiving cavity. To the extent that the Xin 2 reference appears to show nearly identical figures with substantially similar shapes, it must be concluded that if the instant loader is found to exhibit such a taper (absent discussion of the taper in the specification) that the Xin 2 reference would likewise show an identical “taper”. Furthermore, presuming, arguendo, that Applicant should argue that Xin 2 does not illustrate a taper, Examiner submits that to the extent that the shape of the cavity has not been described to have any particular and distinct benefit, particularly with respect to the taper, that the construction of such a “tapered” receiving area constitutes only an obvious design choice directed toward providing a receiving area with a shape complimentary to the article to which it is designed to receive, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 26, Xin discloses the trigger is actuated by depression of the push-button disposed at the external actuation surface of the housing (Par. 34 – see Fig. 2).
	Regarding Claim 27, Xin discloses the trigger comprises a trigger latch (see at 12, 19) configured to engage a trigger catch (see at 20, 10) when the trigger is in the non-actuated position (see Fig. 2) and the piston is in the loaded position and to release the trigger catch when the trigger is in the actuated position (see Par. 34), wherein the trigger catch is configured to urge the trigger latch in a direction transverse to the injection axis when the piston moves from the unloaded position to the loaded position (i.e. the trigger catch pivots about the fulcrum of 13).
Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 205322929 (“Xin”) in view of CN 205108596 (“Xin 2”) and alternatively further in view of U.S. Patent No. 5,024,656 (“Gasaway”).
Regarding Claims 25-27, should Examiner’s arguments that the syringe adapter of Xin is inherently “configured” to mate with any suitably constructed needless syringe (i.e. a syringe having a suitable proximal geometry which fits air-tight with the geometry of the adapter, whereby the proximal end of the syringe is formed of a suitable material which can create such a seal) to form a seal not be found persuasive the following is presented.
Gasaway discloses a related injection device (Fig. 1) which is likewise configured to interface with a needle-free injector syringe (14) wherein the syringe comprises a threaded proximal end (25) and a head stop shoulder (see i.e. the enlarged circumference between 25 and 18 – Fig. 1) which is configured to correspondingly mate with a geometry of a threaded syringe adapter (39) (see Fig. 1) such that the threads are constructed in a manner which creates a seal at the distal end (see Detailed Description, Par. 13 – RE: “[t]he seal is provided only when the ampule assembly 14 is fully mounted on the injector assembly barrel, i.e. when the threaded end 24 is screwed tightly into the threaded front end 36 of the barrel 35” which thereby seals the distal end from air venting).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Xin to accommodate a needleless syringe of the type described by Gasaway via a sealing threaded connection between the proximal end of the syringe body and a corresponding thread at the distal end of the syringe adapter – thereby allowing the device to interface with a known syringe construction in a known and predictable manner for readying the device to inject a medicament retrained within the syringe delivery capsule.

    PNG
    media_image3.png
    815
    271
    media_image3.png
    Greyscale

Supplemental Figure: Xin, modified in view of Gasaway to form a threaded seal between the adapter and syringe to permit a known and predictable intraoperative connection therebetween

Response to Arguments
Applicant's arguments filed the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Regarding the alleged support for the “tapered” shape of the syringe adapter receiving area of the loader – as noted above Examiner possesses substantial concern with respect to support for this feature whereby the Johnson Affidavit has not been established to provide enough explanation or analysis to support the author’s findings. Particularly in light of the newly presented Xin 2 reference, Examiner notes that the design for the instant loader appears to be substantially similar to that employed by Xin 2, whereby the receiving area (while not recited as tapered) presents with a substantially identical shape to that provided in the figures instant application. Any future analysis as to whether the instantly disclosed invention shows a taper should also take into consideration Xin 2 and either provide clear record that both the instant application and the Xin 2 reference define the claimed taper (including analysis of the figures or declarations involved by those in the design process avowing to these overlaps in design) or explain (with supporting evidence) why the taper should be clearly understood present in the instant application, but is not present in the Xin 2 reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783         
10/14/2022